PER CURIAM.
Because the petition for writ of certiora-ri was not filed within 30 days of rendition of the order for which review is sought, we dismiss this proceeding for lack of jurisdiction. We note that although petitioner alleges that the trial court granted him an extension of time to invoke this court’s jurisdiction, the trial court has no authority to extend the time for taking an appeal or filing a petition for writ of certiorari. See In the Interest of T.D., 623 So.2d 851 *964(Fla. 1st DCA 1993); see also Fla. R. Civ. P. 1.090(b).
DISMISSED.
PADOVANO, BROWING and LEWIS, JJ., concur.